PCIJ_AB_77_ElectricityCompanySofiaBulgaria_BEL_BGR_1939-04-04_JUD_01_PO_03_FR.txt. 109

OPINION DISSIDENTE DU JONKHEER VAN EYSINGA

La requête belge se prévaut tant des déclarations bulgare et
belge du 29 juillet 1921 et du 25 septembre 1925, déclarations
qui acceptent la juridiction de la Cour en vertu de l’article 36
du Statut, que du Traité de conciliation, d'arbitrage et de
règlement judiciaire bulgaro-belge du 23 juin 1931.

Cette double source de juridiction met la Cour en présence
du problème des sources de sa juridiction concurrentes, problème
qui a pris une importance pratique notamment quand la juridiction
de la Cour, en vertu de l’article 36 du Statut, s’est jointe aux
autres juridictions prévues dans des traités déjà existants. Dès
l'entrée en fonction de la Cour, au début de 1922, l'importance
du problème a été signalée par van Vollenhoven dans un article
qui a été publié dans le Rechisgeleerd Magazijn au cours de
cette même année, et qui est reproduit dans le deuxième volume
de ses Verspreide Geschriften (1934, pp. 559 et suiv.). Par la
suite, le problème a encore été compliqué par la conclusion,
postérieurement à l'acceptation de la juridiction de la Cour
sur la base de l’article 36 du Statut, de traités pour le règlement
pacifique de différends internationaux, de même que par l’Acte
général de Genève du 26 septembre 1928. Dans ces conditions,
il est compréhensible que le problème ait attiré attention de
plusieurs autres auteurs.

Dans la présente affaire, il suffit d'examiner la question de
savoir quelle est la relation exacte quant à la juridiction de la
Cour entre d’une part les déclarations bulgare et belge en vertu
de l’article 36 du Statut, et, d’autre part, le Traité de 1931.

Comme il s’agit ici de la base de la juridiction de la Cour,
celle-ci est appelée à se former elle-même une opinion.

Le lien juridique concernant la juridiction obligatoire sur la
base de l’article 36 du Statut s’est constitué le 10 mars 1926,
au moment où la déclaration belge, postérieure de quelques
années à celle de la Bulgarie, est entrée en vigueur. Par le jeu
de la réciprocité, seule condition posée dans la déclaration bul-
gare, les deux conditions ratione lemporis formulées dans la
déclaration belge — le différend doit s’élever après le 10 mars
1926, et ceci au sujet de situations ou de faits postérieurs a
cette date — sont également de droit pour la Bulgarie. I en
est de même pour la réserve qui constitue la fin de la décla-
ration belge : « sauf les cas où les Parties auraient convenu ou
conviendraient d’avoir recours à un autre mode de règlement
pacifique ».

49
IIO -A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

Après l'essor qu’a causé, dans le domaine de la réglementation
pacifique des conflits internationaux, l’activité de la Société des
Nations et notamment l’Acte général de Genève de 1028, ainsi
que les projets de traités bilatéraux établis à côté de l’Acte
général, la Bulgarie et la Belgique ont fait un nouvel effort, en
vue du règlement pacifique de leurs différends éventuels, en
signant le Traité de 1931, entré en vigueur le 4 février 1933.
En effet, ce traité signifie un élargissement très considérable de
ce que prévoyaient les déclarations bulgare et belge sur la
base de l’article 36 du Statut de la Cour.

.Tandis que les déclarations bulgare et belge visaient les
différends d’ordre juridique futurs mentionnés à l’article 36 du
Statut, le Traité de 1931 vise « Tous différends » (futurs) « au
sujet desquels les Parties se contesteraient réciproquement un
droit » (art. 4, al. x), notion qui, d’après l'alinéa 2 de cet
article, comprend plus que les différends juridiques mentionnés
à l’article. 36 du Statut. Et, tandis que les déclarations bulgare
et belge prévoyaient uniquement le recours à la Cour, le Traité
de 1931 est plus souple en prévoyant encore, dans ses articles 5
à 7, pour les différends justiciables, trois autres modes de
règlement pacifique: conciliation suivie d’arbitrage, arbitrage
seul, conciliation suivie d’un règlement judiciaire, tandis que ce
serait uniquement au cas où l’un de ces trois modes de règle-
ment ne serait pas suivi que la Cour seule déciderait le différend.

En outre, le Traité de 1931 ne se borne pas au règlement
pacifique des. conflits juridiques dans le sens large de son
article 4. En effet, le traité prévoit une solution pacifique pour
« Les différends » (futurs) « de toute nature qui viendraient à
s'élever entre les Hautes Parties contractantes ». Pour autant
que ces différends ne seraient pas justiciables, ils seront, sans
exception, déférés à la conciliation (art. 8-23) et, le cas échéant,
à larbitrage (art. 24-31).

La condition de la déclaration belge que le différend futur
doit s'élever « au sujet de situations ou de faits postérieurs à
la ratification de la déclaration » a disparu dans le Traité de
1931. En revanche, avant que les Parties puissent s’adresser
à l’une des instances prévues par le traité, elles doivent avoir
recouru à la voie diplomatique (art. rer) et épuisé les instances
nationales, judiciaires ou administratives (art. 3); ces deux
dernières conditions nouvelles s'expliquent parfaitement du fait
que le Traité de 1931 constitue un très important élargissement
du règlement pacifique obligatoire de conflits internationaux.

La comparaison qui vient d’être faite entre d’une part les
déclarations bulgare et belge, et d’autre part les articles du
Traité de 1931, démontre que les deux pays, en concluant le
traité, ont voulu donner un développement trés marqué a
l’organisation de la solution pacifique de leurs différends éven-
tuels. Et en ce qui concerne plus particuliérement les différends

50
III A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

justiciables, non seulement les deux pays ont élargi le cadre de
cette catégorie de différends, mais encore ils ont changé le
mode de leur règlement.

Le nouvel essor que les deux pays ont donné au règlement
pacifique de leurs différends éventuels ressort aussi du préam-
bule du Traité de 1931. Dans ce préambule, les deux Hautes
Parties contractantes se réfèrent à « la recommandation faite
par l’Assemblée de la Société des Nations, dans sa résolution :
en date du 26 septembre 1928, à tous les États de conclure
des conventions de règlement pacifique des différends interna-
tionaux », et elles considèrent « que la sincère observation, sous
les auspices de la Société des Nations, des procédures pacifi-
ques permet d'arriver au réglement de tous les différends inter-
nationaux ». Il semble difficile d'admettre que deux Etats qui,
dans un tel esprit, établissent un nouvel accord qui va beau-
coup plus loin dans le développement du règlement de leurs
différends éventuels, n’aient pas voulu appliquer uniquement le
nouvel accord tant que celui-ci serait en vigueur.

Du reste, la déclaration belge du 25 septembre 1925, qui,
comme il a été dit, est de droit également pour la Bulgarie,
a prévu en toutes lettres un tel état de choses, avec la réserve
suivante: « sauf les cas où les Parties auraient convenu ou
conviendraient d’avoir recours à un autre mode de règlement
pacifique ». Il s’ensuit que la déclaration belge elle-même veut
être subsidiaire ; elle veut ne pas être appliquée lorsque et pour
autant qu’un autre mode de règlement pacifique a été établi;
or, comme on l’a exposé plus haut, le Traité de 1937 a, en effet,
établi un autre mode de règlement pacifique pour les différends
d'ordre juridique visés aux déclarations bulgare et belge.

Ce qui frappe, c’est le flottement dans la façon dont le
problème de la concurrence des sources de la juridiction de la
Cour a été envisagé, dans la présente affaire, du côté belge.

La lettre du ministre de Belgique à Sofia, du 24 juin 1937,
lettre par laquelle la Belgique propose de résoudre le différend
par la juridiction internationale, ne se fonde que sur le Traité
de 1931. La lettre ne mentionne qu'entre parenthèses la déclara-
tion bulgare de r92r, mais non pas la déclaration belge, ce
qui aurait été nécessaire, mais alors sans parenthéses, au cas
où le Gouvernement belge aurait voulu faire des deux décla-
rations la base de sa proposition.

En revanche, la requête belge se prévaut, tant des déclara-
tions en vertu de l’article 36 du Statut que du Traité de 1931.
La Belgique, et aussi la Bulgarie, continuent leurs exposés dans
cet ordre d'idées, mais sans poser nettement le probleme de la
concurrence des sources de juridiction. Le calme est rompu _
lorsque le conseil belge, dans la matinée du re mars, expose —

51
IIZ A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

que.c’est le Traité de 1931 qui, seul, doit être appliqué pendant
la période de son existence (4 févr. 1033 jusqu’au 4 févr. 1938),
et que ce n’est qu'avant et après cette période que les décla-
rations bulgare et belge peuvent trouver leur application, lorsque,
en d’autres termes, il revient à la manière de voir, exacte, de
la lettre belge du 24 juin 1937. L’aprés-midi, le conseil belge se
voit amené à revenir au point de vue de la requête belge. qui,
enfin, a été appuyé et commenté avec beaucoup d'énergie, sans
toutefois me convaincre, dans la’ réplique orale de l'agent bul-
gare. Toutefois, il n’est pas absolument exclu qu’il existe des
nuances entre la manière de voir du conseil belge et celle de
l'agent bulgare.

Le flottement signalé dans l'attitude belge en ce qui concerne
un problème qui est fondamental dans la présente affaire est
d'autant plus étonnant que la Belgique, aussi bien en formu-
lant la déclaration du 25 septembre 1925 — reprise par la
suite. par- beaucoup d’autres gouvernements — qu’en adhérant
à l’Acte général et en signant un grand nombre de traités avec
ou sans la seconde condition vatione temporis (au sujet de situa-
tions ou de. faits postérieurs à la ratification) de la déclaration
de 1925, a toujours agi avec beaucoup de netteté et de précision.

Vouloir appliquer à la fois deux régimes, dont le second a
été établi précisément pour modifier le premier, semble être
une chose difficile et qui, nécessairement, doit conduire à des
résultats qui, à eux seuls, démontrent le peu. de consistance
d'un tel désir. Je me permets d’indiquer une de ces consé-
quences. La seconde condition vatione temporis (au sujet de
situations ou de faits postérieurs à la ratification) de la décla-
ration belge est de droit pour les différends d’ordre juridique
de l’article 36 du Statut. Si l’on veut appliquer à la fois la
déclaration belge et le Traité de 1931, la condition reste de
droit pour les différends d'ordre juridique de l’article 36 du
Statut, mais elle n’est pas de droit pour les autres différends
d'ordre juridique visés par l'article 4 du traité. Est-ce qu’on
peut supposer que les deux pays aient voulu de telles choses ?

Il ressort de ce qui précède que la juridiction de la Cour,
dans la présente affaire, laquelle a commencé lorsque le Traité
de 1931 était en vigueur, doit être envisagée uniquement sous
Vangle de ce. traité.

* * *

La requête belge, à part le point B, demande à la Cour de
déclarer que l’État bulgare a manqué à ses obligations inter-
nationales, et ceci par trois manifestations de ses pouvoirs
administratif, judiciaire et législatif. La Bulgarie nie le man-
quement imputé, et son principal argument est que les trois
manifestations de ces pouvoirs administratif, judiciaire et légis-

52:
113 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

latif, appartiennent à la compétence exclusive de la Bulgarie,
et par conséquent pas à la compétence de la Cour internationale,
ce que celle-ci est sollicitée par la Bulgarie de déclarer. À part
ce chef de l’exception préliminaire, la Bulgarie soulève trois
autres chefs qu’elle englobe, tous les trois, dans sa seule excep-
tion préliminaire d’incompétence. Il n’est pas facile de se rendre
exactement compte de ce qu’est l'intention du Mémoire bul-
gare, qui parle aussi de recevabilité à côté de compétence. La
présente Note interprète le Mémoire bulgare dans ce sens qu'y
est introduite une seule exception préliminaire d’incompétence,
laquelle, en vérité, se trouve composée de quatre exceptions,
dont deux ont le caractère d’irrecevabilité.

*
* 2

En premier lieu, la Bulgarie objecte que le différend belgo-
bulgare ne se serait pas élevé au sujet de situations ou de
faits postérieurs au 10 mars 1926 et que, par conséquent, la
Cour ne serait pas compétente. Puisque cette objection est
fondée sur la déclaration belge du 25 septembre 1925, et non
pas sur le Traité de 1931, qui ne contient pas cette condition
vatione temporis, la Cour ne peut pas la retenir.

2 4

En deuxième lieu, la Bulgarie, cette fois-ci sur la base du
Traité de 1931, objecte le non-épuisement des instances natio-
nales, épuisement auquel l’article 3 du Traité de 1931 subor-
donne l'introduction d’une requête. Ici encore, le Mémoire bulgare
parle d’incompétence, puisque, au cas où la Cour retiendrait
l'argument bulgare, la Belgique ne serait pas à même de
revenir devant la Cour sur la base du Traité de 1931, qui a
perdu sa force le 4 février 1938. Mais, comme la Belgique
aurait alors le droit d’introduire une requête sur la base des
déclarations bulgare et belge de 1921 et 1925, il s’agit ici d’une
exception d’irrecevabilité, qui, d’ailleurs, a plusieurs fois été qua-
lifiée comme telle du côté bulgare.

Il est constant que l’objet du différend entre les deux Etats,
pour autant qu'il concerne la requête belge sous A, 1° et 2°,
est le même que l’objet du différend entre la compagnie belge
et la Municipalité de Sofia et que, partant, l’article 3 du Traité
de 193r est applicable. Il est également constant que la juri-
diction nationale bulgare s’est prononcée en première instance
et en appel dès le 27 mars 1937, et que le président du Conseil
de Bulgarie a déclaré, le 3 août 1937, que les tribunaux bul-
gares avaient déjà eu l’occasion de rendre leur décision. Mais
il est vrai aussi que la compagnie belge s’est pourvue en

53
114 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

cassation le 23 juin 1937, et que la requête du Gouvernement
belge a été transmise à la Cour le 26 janvier 1938, donc avant
que la Cour de cassation se fût prononcée, ce qu’elle a fait le
16 mars 1938, en rejetant intégralement le pourvoi en cassation.

On a dit, du côté belge, que l'expression « décision défini-
tive », dans l’article 3 du Traité de 1931, n’engloberait pas le
recours extraordinaire de la cassation. Mais, peut-on demander
à ce sujet, pourquoi la compagnie belge défend-elle avec tant
d'énergie ses droits? Précisément parce qu’elle les considère
lésés. Et pourquoi le Traité de 1931, comme du reste tant
d’autres traités de ce genre, a-t-il formulé, dans son article 3,
la condition de l'épuisement des instances nationales ? Parce que
les Parties contractantes n’ont pas voulu que l'instance inter-
nationale se prononce avant que les instances nationales aient
eu l’occasion de remédier à la violation commise, s’il y a viola-
tion. Dès lors, il ne paraît pas possible d’exclure de ces
instances nationales la Cour de cassation, dont la tâche unique,
et en tout cas principale, est précisément de veiller à ce que
le droit ne soit pas violé.

Donc, la décision définitive de la juridiction nationale bul-
gare n’était pas encore intervenue lorsque la requête belge a
été introduite. Elle intervint quelques semaines plus tard, le
16 mars 1938. Quelle serait la situation si la Cour avait retenu
l'exception d’irrecevabilité bulgare? Le Gouvernement belge
pourrait alors, immédiatement, réintroduire sa requête sur la
base des déclarations en vertu de l'article 36. du Statut, puis-
que à ce moment les instances nationales bulgares auraient
déjà été épuisées depuis plus d’un an. Dans ces conditions, ce
serait, semble-t-il, du formalisme pur que de vouloir retenir
l'exception fondée sur le non-épuisement des instances nationales
à un moment où ces instances ont été épuisées depuis longtemps,
et ceci en raison du fait qu'à un stade antérieur elles ne
l'avaient pas encore été.

On a dit, néanmoins, que, dès le 3 août 1937, le Gouverne-
ment bulgare s’est opposé à ce que le différend fût soumis à
la Cour avant qu’une décision définitive eût été rendue par les
instances nationales bulgares. Est-ce bien exact? Ce que la
lettre du président du Conseil bulgare du 3 août 1937 reven-
dique, c’est la compétence exclusive des tribunaux bulgares. La
Bulgarie ne veut de la Cour de La Haye ni avant ni après
‘épuisement des instances nationales. Mais, puisque la Belgique
avait dit vouloir saisir la Cour en vertu du Traité de 1931, la
Bulgarie riposte en se prévalant de l’article 3 de ce traité —
traité qu’elle dénonce immédiatement après —, mais elle le
fait en des termes qui ne laissent pas de doute sur son intention:
elle s'oppose, non pas seulement à la soumission du différend
à la Cour avant l'épuisement des instances nationales — lesquelles,

54
II5 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

en effet, avaient déjà rendu leur décision, d’après la lettre du
ministre —, mais bien à foule soumission à la Cour. Partant,
le compromis proposé par la Belgique s'était avéré comme
irréalisable. Voilà, semble-t-il, la portée de la lettre bulgare
du 3 août 1937.

Il ressort de ce qui précède que l'exception du non-épuise-
ment des instances nationales ne peut pas être retenue.

*
* *

La Bulgarie objecte, en troisième lieu, que la requête belge
est irrecevable lorsqu'elle demande à la Cour de déclarer que
l'État bulgare a manqué à ses obligations internationales par
la promulgation de la loi du 3 février 1936, dont l’article 30,
paragraphe C, institue un impôt spécial sur la distribution de
l'énergie électrique achetée aux entreprises non soumises à
l'impôt.

La loi de 1936 est restée étrangère aux différends dont s’est
occupée, comme dernière instance bulgare, la Cour de cassa-
tion, et le Gouvernement belge a été informé du grief prove-
nant de cette loi seulement après l'échec de son intervention
relativement aux décisions rendues par les tribunaux bulgares.

Le Mémoire bulgare a formulé deux raisons pour lesquelles
la requête belge serait irrecevable en ce qui concerne la loi
de 1936.

En premier lieu, ‘la réclamation belge. n’aurait jamais fait
Vobjet des essais de solution par la voie diplomatique visés
a l’article premier du Traité de 1931 invoqué par le Gouver-
nement belge comme base de la compétence de la Cour. Sur
ce point l’attitude belge n’est pas tout à fait consistante, et
il y a lieu de penser qu’il existe des raisons pour lesquelles on
a préféré, du côté belge, ne pas produire la preuve que la
voie diplomatique avait, en effet, été épuisée. Quoi qu'il en
soit, à l'audience du ree mars 1939, l'agent belge a fini par
dire qu'il était en mesure d'offrir la preuve des négociations
diplomatiques restées sans succès. L'agent belge a, par consé-
quent, nettement offert une preuve, mais il s’en est remis à la
Cour de décider si elle devait ou non être produite. Dans ces
conditions, il semble difficile de tirer de la non-présentation de
la preuve offerte une conclusion au détriment de la Belgique.

En second lieu, le chef de demande relatif à la loi de 1936
n'aurait, d’après le Mémoire bulgare, donné lieu, de la part de
la compagnie belge, à l'exercice d’aucune voie de recours
interne quelconque. Le Mémoire bulgare expose, à ce sujet,
qu'il n'y a même pas eu un différend au sens juridique du
mot, de sorte que la Belgique n'aurait pas respecté l'article 3

55
. 116 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

du -Traité de 1031, qui exige, pour qu'il y ait un différend
entre les deux États comme visé dans le Traité de 1931, non
seulement l'existence d’un différend relevant des autorités
judiciaires ou administratives bulgares, mais encore qu’il y
ait une décision définitive de ces autorités.

A ce sujet, il y a lieu d'observer qu’il n’a pas été démontré
qu’il existe des autorités judiciaires ou administratives dans le
sens de l’article 3 du Traité de 1931 auxquelles la compagnie
belge aurait pu s’adresser en vue de la modification de la loi
de 1936. Mais, à part cela, il ne s’agit pas, dans l'espèce, d’un
différend dans lequel la Belgique a fait sienne la cause de sa
ressortissante contre les autorités bulgares, mais d’un différend
qui se-caractérise par le fait que la Belgique s’attaque direc-
tement a un acte législatif de la Bulgarie. Et, pour employer
des termes empruntés à la jurisprudence de la Cour, l’existence
d’un différend, d’un désaccord ou d’une divergence d’opinions
sur un point de droit ou de fait, d’une contradiction ou d’une
opposition de thèses juridiques ou d’intéréts, se manifeste dès
qu’un des gouvernements en cause constate que l’attitude obser-
vée par l’autre est contraire à la manière de voir du premier.
(Arrêt n° 2, dans l’affaire Mavrommatis, p. 11; Arrêt n° 6,
dans l'affaire de certains intérêts allemands en Haute-Silésie,
p. 14.) |

On a dit que la Bulgarie aurait opposé à la demande du
Gouvernement belge concernant la loi de 1936 un moyen d’irre-
cevabilité, tiré du fait que la réclamation n'aurait pas fait
l’objet, entre les Gouvernements et avant le dépôt de la requête
belge, d’un différend. Abstraction faite de la circonstance que
cette question n'aurait pu être tirée au clair que si l’agent
belge avait produit la preuve qu’il avait offerte au sujet de
l’épuisement de la voie diplomatique, il y a lieu d’observer,
comme il ressort de ce qui a été dit, que le Gouvernement
bulgare n’a pas formulé cette opposition dans son Mémoire. Dans
leurs exposés oraux, l’agent et le conseil bulgares ont encore eu
recours à un certain nombre d’arguments supplémentaires aux
deux arguments du Mémoire bulgare, arguments supplémen-
taires auxquels il n’est pas nécessaire de s'arrêter ici, et parmi
lesquels se trouve l’argument qui domine toute l’attitude prise
par la Bulgarie dans la présente affaire, et qui sera traité en
dernier lieu dans cette Note: Les actes législatifs appartiennent
à la compétence exclusive de la Bulgarie. Mais l'argument
qu’il n’y aurait pas eu de différend entre les deux Gouvernements
avant .le dépôt de la requête belge ne figure pas plus dans les
arguments supplémentaires que dans le Mémoire bulgare.

56
117 A/B 77 (COMPAGNIE D'ÉLECTRICITÉ). — OP. VAN EYSINGA

*
* *

J'aborde maintenant l'exception préliminaire d’incompétence
fondamentale soulevée par la Bulgarie: les manifestations des
pouvoirs administratif, judiciaire et législatif incriminées appar-
tiendraient toutes à la compétence exclusive de la Bulgarie.

A l'égard de cet aspect de l’incompétence prétendue, il y a
lieu de présenter les observations suivantes.

L'objet du différend se trouve indiqué dans la requête, et
consiste dans un prétendu manquement, par la Bulgarie, à ses
obligations internationales. Dans le différend, les deux Parties
se contestent réciproquement un droit: prétendu manquement
aux obligations internationales, d’une part, prétendue compé-
tence exclusive, d'autre part. Partant, le différend tombe sous
le coup de l’article 4 du Traité de 1931.

La Bulgarie accepte la compétence de la Cour pour déclarer
que les manifestations incriminées de ses pouvoirs administratif,
judiciaire et législatif appartiennent toutes à la sphère de sa
compétence exclusive; elle réclame même cette compétence,
lorsqu'elle demande à la Cour de se déclarer incompétente à
connaître de la requête belge. Décider que les manifestations
des pouvoirs administratif, judiciaire et législatif incriminées
appartiennent toutes à la compétence exclusive de la Bulgarie,
exigerait de la Cour le même examen que celui que demande
en premier lieu la requête belge, savoir déclarer que l’État
bulgare, par lesdites manifestations, a manqué à ses obligations
internationales. En effet, avant de pouvoir se prononcer sur
la question de savoir si la Bulgarie a manqué à toutes ou à
certaines de ses obligations internationales visées dans la
requête belge, la Cour doit décider si la Bulgarie a bien des
obligations internationales par rapport aux actes incriminés,
ou si, au contraire, ces actes ont été laissés à la compétence
exclusive de la Bulgarie. Il s'ensuit que l'examen de l'exception
préliminaire d’incompétence fondamentale de la Bulgarie exige-
rait un examen du fond de l'affaire et que, partant, cette
exception n'a pas le caractère d’une exception préliminaire et
doit être rejetée, ce qui permettrait à la Bulgarie d’y revenir
comme moyen de défense.

*
* %

Les observations qui précédent conduisent au rejet des quatre
exceptions préliminaires, tandis que, dans le présent stade de
la procédure, la Cour n’a pas à se prononcer sur l’alinéa 2 des
conclusions bulgares.

(Signé) v. EYSINGA.

57
